Citation Nr: 0828345	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-24 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1980 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's service-
connected left knee disability rating to 10 percent, 
effective December 18, 2002.  The veteran disagreed with the 
assigned rating and filed a timely appeal.

In February 2007 the Board remanded the appeal to the RO for 
additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A left knee disability is manifested primarily by 
complaints of chronic pain and objective findings of no more 
than slightly limited flexion and normal extension.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5259 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for a left knee disability 
was received in December 2002.  In correspondence dated in 
January 2003 and February 2007, he was notified of the 
provisions of the VCAA as they pertain to the issues of 
service connection and an increased evaluation for his 
service-connected left knee disability.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a statement of the case was issued in July 
2004.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in February 
2007.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO and Appeals Management Center (AMC) dated in January 
2003 and February 2007 satisfied many of the requirements of 
the VCAA, these letters did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claims.  He provided information about the effects that the 
worsening of his symptoms had on his employment and daily 
life during VA examinations in April 2003 and May 2008.  
Based on the foregoing, the Board has determined that it is 
not prejudicial to the appellant to proceed to finally decide 
this appeal as any error in notice did not affect the 
essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file, and he has been provided with 
contemporaneous VA medical examinations of the current state 
of his service-connected left knee disability.  In addition, 
in February 2007 the AMC requested information from the 
veteran regarding any treatment that he had received from any 
VA or private treatment providers since December 2002.  No 
response was received.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2007) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

By way of history, it should be noted that a rating action in 
May 1991 awarded the veteran service connection for residuals 
of a left knee injury/history of internal left knee 
derangement and assigned a noncompensable rating, effective 
August 30, 1990 under Diagnostic Code 5261.  There was no 
appeal of that decision.  In December 2002, the veteran 
requested a higher rating for his left knee disability.  A 
rating action in May 2003 increased the rating for the left 
knee disability to 10 percent, effective December 18, 2002, 
and recharacterized the disability under Diagnostic Code 
5259.  

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

Factual Background

The veteran's application for an increased rating was 
received in December 2002.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board should examine the record to determine whether 
within the year prior to the December 2002 receipt of the 
application for a higher rating it was "factually 
ascertainable" that an increase in disability had occurred.  
In the present case, there is no evidence to suggest that the 
veteran received any treatment in the year prior to the 
submission of his claim.

During an April 2003 VA medical examination, the veteran 
reported stiffness and a constant achy pain over the left 
patella.  He denied any locking or giving way.  He reported a 
history of a right hip traumatic fracture in 2001 with a 
replacement of the hip in January 2003.  He was presently 
disabled due to his right hip.  The veteran described his 
1983 in-service left knee injury, noting that the 
arthroscopic surgery that he had in the same year corrected 
the instability he experienced.  He reported residual pain 
since then.  On physical examination, the knees were noted to 
be asymmetrical, the right being larger than the left but 
with no deformity.  The examiner found no swelling, crepitus, 
effusion, or erythema.  Range of motion of the left leg was 
extension to zero degrees and flexion to 125 degrees (normal 
being 140 degrees).  The examiner noted that functionally, 
the veteran was able to do 20 repetitions of left knee flexes 
with 2-pound weights without fatigue.  He was able to squat 
halfway.  His left leg length was noted to be 2 centimeters 
shorted than his right leg.  X-rays of the knees indicated a 
normal left knee and minimal degenerative joint disease in 
the right knee.

The examiner diagnosed left knee pain with normal x-rays 
status post arthroscopic surgery in 1983 while in service.  
The examiner stated that the left knee disability did not 
affect the veteran's employability, but the right non-
service-connected fracture and replacement had caused a 
disability status for the veteran, and he was unable to work 
because of that problem.  The examiner opined that the non-
service-connected leg-length problem may be creating 
increased pain in the left knee.

A May 2008 VA medical examination report shows that the 
examiner reviewed the veteran's claims file prior to 
examination.  During the examination, the veteran reported 
that he experienced constant left knee pain, but denied any 
swelling, locking, giving way, or flares.  He stated that he 
was not receiving any treatment for his left knee and that he 
was able to do his daily living activities, such as sedentary 
recreational activities and driving.  Similarly, there was no 
impact on his current, full-time employment with the postal 
service.  He added, however, that he was not able to do high-
impact recreational activities.  

On physical examination, his knees were noted to be 
symmetrical without any deformity, swelling, crepitus, 
effusion, erythema, or joint laxity.  The examiner documented 
left medial and lateral tenderness, a limping gait, and three 
well-healed surgical scars that were nontender to palpation.  
Range of motion bilaterally was extension to zero degrees and 
flexion to 135 degrees with no pain.  On repetitive use 
testing with a 2-pound weight on his left ankle, the veteran 
did 20 out of 20 repetitions with pain on the left with the 
tenth repetition.  The examiner found that the veteran had no 
weakness, fatigue, or lack of endurance.  X-rays of the left 
knee were noted to be normal.  The diagnosis was left knee 
internal derangement with residual pain.

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 10 percent for a left knee disability.  The 
veteran already receives the maximum allowable rating of 10 
percent under Diagnostic Code 5259 for removal of semilunar 
cartilage.  Moreover, no other diagnostic code provides a 
basis for assignment of a higher rating for the left knee.  
Disabilities of the knee and leg are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263; however, several 
of these diagnostic codes are simply not applicable to the 
veteran's service-connected left knee disability.  It is 
neither contended nor shown that the veteran's service-
connected left knee disability involves ankylosis (Diagnostic 
Code 5256), recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(malunion or nonunion) (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263).  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

As indicated above, while the veteran has complained of 
experiencing chronic knee pain, the weight of the objective 
medical evidence demonstrates no more than slight limitation 
of flexion of his left knee, and no limitation of extension.  
On VA examination in April 2003, left knee range of motion 
findings were recorded as extension to 0 degrees and flexion 
to 125 degrees.  On VA examination in May 2008, left knee 
range of motion findings were recorded as extension to 0 
degrees and flexion to 135 degrees (with no pain).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for the veteran's 
left knee disability.

The aforementioned evidence reflects that the veteran's left 
knee flexion has been limited, at most, to 125 degrees.  
Regarding limited extension, the Board notes that the veteran 
has had normal or standard extension (to 0 degrees).  
Clearly, these findings do not meet the criteria for even a 
minimum, compensable 10 percent rating for limited flexion or 
limited extension under Diagnostic Codes 5260 and 5261 (which 
require flexion limited to 45 degrees and extension limited 
to 10 degrees).

Given the objective medical findings of slight (albeit, 
noncompensable) left knee flexion and the veteran's 
subjective complaints of pain, the RO appropriately assigned 
a 10 percent rating for the veteran's left knee disability, 
effective December 18, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5259.  The 10 percent rating takes into 
account functional loss due to pain and other factors, and, 
given the minimal objective findings, no higher rating on 
this basis is warranted.   See 38 C.F.R. §§ 4.40,4.45 and 
DeLuca.  Even considering pain and other factors, the 
evidence simply does not support assignment of a higher 
rating under Diagnostic Code 5260.  In this regard, the May 
2008 VA examiner specifically noted that the veteran could 
perform 20 out of 20 repetitive motions without weakness, 
fatigue, or lack of endurance, but had pain in his left knee 
on the tenth repetition.  In short, there is no medical 
evidence that the veteran's left knee pain is so disabling 
actually or effectively to result in flexion limited to 30 
degrees - the requirement for the next higher 20 percent 
rating under Diagnostic Code 5260.

The Board acknowledges the veteran and his representative's 
contentions that his left knee disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 10 percent for the 
veteran's left knee disability.  Therefore, entitlement to an 
increased rating for a left knee disability is not warranted.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the veteran's left knee disability has limited his 
ability to do high-impact recreational activities, objective 
medical findings are not indicative of any unusual or marked 
interference with his current employment with the postal 
service (i.e., beyond that contemplated in the assigned 10 
percent rating).  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee internal derangement is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


